Appeal by the People, as limited by their brief, from so much of an order of the County Court, Westchester County, dated February 21, 1974, as granted the branch of defendant’s motion which sought to quash a search warrant and to suppress evidence. Order reversed insofar as appealed from, on the law and the afore-mentioned branch of defendant’s motion is denied. Upon the tip of a confidential informant that premises 34 Moulton Avenue, Dobbs Ferry, was being used as a “ storage place ” and “ distribution point ” for narcotics, the police commenced investigation and surveillance of the premises. For over a month the police observed, among other things, known *664drug sellers and users entering and leaving (some in a “ narcotic type stupor ”) during late hours of the night and early hours of the day. One known drug seller who frequented the premises possessed in excess of 26 pounds of marijuana when last arrested. The affidavit in support of the application for the warrant was made by a police officer who had been on the force for 19 years. It detailed observations by him sufficient to establish a “pattern of surreptitious and highly suspicious activities ” (People v. Ceibo, 40 A D 2d 982). In our opinion, his personal observations corroborated the reliability of the confidential informant and, additionally, provided an independent basis for the establishment of probable cause to support the issuance of the warrant ( People V. Alaimo, 34 N Y 2d 187; People v. Meyers, 38 A D 2d 484). Martuscello, Acting P. J., Cohalan, Christ, Brennan and Benjamin, JJ., concur.